            Case 5:21-cv-00118-JFL Document 19 Filed 08/31/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

OFFICER BRIAN ERRINGTON             :
           Plaintiff,               :
                                    :
            v.                      :              No. 5:21-cv-00118
                                    :
CITY OF READING, RICHARD            :
TORNIELLI, ERIC DRIESBACH,          :
CHARLES MENGES, and JOHN DOES :
1-10,                               :
            Defendants.             :
____________________________________

                                          ORDER

        AND NOW, this 31st day of August, 2021, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint, ECF No. 14, Plaintiff’s response in opposition thereto,

ECF No. 16, Defendants’ reply in support of their motion, ECF No. 17, and for the reasons set

forth in the Court’s Opinion issued this date, IT IS ORDERED THAT:

       1.    Defendants’ motion, ECF No. 14, is GRANTED.

       2. Plaintiff’s Amended Complaint, ECF No. 12, is DISMISSED without prejudice as

            against all Defendants.

       3. Within twenty days of the date of this Order, Plaintiff may, consistent with the

            Court’s Opinion, file an amended complaint.


                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge
